Title: To Thomas Jefferson from Joseph Storer, 4 March 1806
From: Storer, Joseph
To: Jefferson, Thomas


                        
                            
                            To his Excellency Thomas
                                    Jefferson, Esquire, President of the United States.
                            Kennebunk March 4. 1806
                        
                        We the undersigned Ship owners & others concern’d in trade, inhabitants of Kennebunk, in the district
                            of Maine & State of Massachusetts, beg leave most respectfully to represent—that a very large proportion of those
                            who carry on the trade of the port of Kennebunk, are firmly attached to the present System of Administration of the
                            government of the United States, that in the opinion of the undersigned, Jonas Clark Esqr. of this place, ought in justice
                            & propriety, to be removed from the Offices which he holds under the Government, as collector &c. of the
                            revenue of this district.—We have long beheld with regret an office in the hands of a man who is Systematically opposed to
                            a republican government, & who has zealously exerted his abilities to oppose it,—although from motives of personal
                            interest he has in some degree desisted from acting openly, yet we have good reason to believe that he has left no secret
                            means untried to render the administration unpopular, as far as his influence extended.—an instance of his hostility to
                            republicanism appears by the following toast, which Mr. Clark drank on a public occasion, “John Adams, the
                            ex-President—when Vice prevails & impious men bear sway, the post of honour is the private station.”—many
                            instances of this kind could be given, but we hope & presume that they will not be necessary.—feeling interested
                            in the prosperity of our republican government and its institutions, we sincerely hope, that a man so dangerous to the
                            political rights of such a free government will not any longer be permited to hold an office under it, when there are men
                            of firm republican principles—men of virtues & abilities, who have exerted their talents with zeal &
                            effect in Opposition to the enemies of the equal rights of Man.—We the undersigned would therefore most respectfully
                            Solicit the President of the United States to remove the Said Jonas Clark Esqr. from the offices which he holds under the
                            general Government, and that he would appoint in his stead, Stephen Thacher Esqr., of this place, a Man of firm republican
                            principles, whose character for honesty is unimpeachable, who is a man of erudition and Science, & who has exerted
                            his talents with zeal & effect in Support of the republican cause in this quarter of the district of Maine, who is
                            esteem’d by all the republicans of this quarter, and who, we do not hesitate to say, would execute the duties of the
                            Office faithfully, and to the satisfaction of all and the change, we sincerely believe would be promotive of the
                            republican cause, & the interests of the general Government.—
                        
                            Joseph Storer
                            
                            
                                and 8 other signatures
                            
                        
                    